DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to an interface joint with a rotating actuator.
Group II, claim(s) 6-17, drawn to an interface joint with an actuator arm.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. All features of groups I and II are well-known in the art, thus the unique technical feature of each group are unique and distinct.
During a telephone conversation with Wilburn Chesser on 1/27/2022, the unity of invention restriction was discussed, and on 1/28/2022 a provisional election was made with traverse to prosecute the invention of Group II, claims 6-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "branched conduit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 12-13 depend directly from claim 11 and are thus also rejected as being indefinite. For examination purposes, examiner is interpreting this limitation to be based on “internal watertight branched conduit” of claim 10.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 15 and 17 depend on non-elected claim 1, and since claim 16 depends on claim 15, it is also rendered indefinite. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al 2017 (US PGPub 2017/0014638, effective filing date 7/13/2015, hereby referred to as “Preston”) in view of Widenhouse et al 2011 (US PGPub 2011/0306972, hereby referred to as “Widenhouse”).
Regarding claim 6, Preston discloses an interface joint for interconnecting an electrosurgical generator and an electrosurgical instrument (connector system 70, Figures 3a-b; which includes fluid connector 18 and power connector 14 from Figure 2b, Par. [0098]), the interface joint comprising:
a housing made of electrically insulating material (case 66, as part of entire antenna cable system 68, which is electrically insulating, Par. [0004]), the housing having:
a first inlet for receiving radiofrequency (RF) electromagnetic (EM) energy or microwave frequency EM energy from the electrosurgical generator (power input 46 for electromagnetic microwave energy, Par. [0026] and [0029]), a second inlet for receiving fluid (flow inlet 44), and an outlet (end of connector 70, see annotated Figure 3a);

    PNG
    media_image1.png
    298
    577
    media_image1.png
    Greyscale

a flexible shaft for connecting the housing to the electrosurgical instrument (cable 2, includes flexible liner, thus cable 2 must also be flexible, Par. [0017]), the flexible shaft extending through the outlet and having a longitudinal passage therein (cable 2 extends through outlet towards balloon 16, has multiple inner lumens 36, Par [0098]), which provides a fluid flow path that is in fluid communication with the second inlet, and which conveys a coaxial transmission line that is connected to the first inlet (power input 46 connects with coaxial cable, Par. [0020]).
While Preston discloses actuation valve 184 that controls delivery of fluid through direct mechanical linkage such as cord 188 along track 192 which connects to cable 2 and thus housing 66 (Par. [0159-0168]), Preston is silent to the fluid delivery structure.
Widenhouse discloses a handle that interfaces between a generator 350/fluid pump 390 and an end effector 310 (Figure 8), and is thus functional as an interconnection apparatus. Widenhouse further discloses an actuation mechanism operably connected to the electrosurgical instrument (handle 205) to control deployment of a fluid delivery structure (lever arm 228 of handle 205 controls extension of end effector 210, Figure 3; end effector 310 has , the actuation mechanism comprising:
an actuation rod extending out of the housing through the outlet (translatable member 140, Figure 2), an actuator arm pivotably mounted on the housing (lever arm 128 on handle 105), the actuator arm having a first portion that protrudes from the housing (larger handle part of lever 128 shown to protrude away from handle 105, Figure 2), and a second portion operably connected to the actuation rod (lever 128 connected to translatable member 140 by extension 127).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Preston’s multi-inlet connector system with Widenhouse’s fluid actuation mechanism in order to control fluid delivery with any actuators in the art (Widenhouse Par. [0043]) while improving surgical efficiency with any combination of insertion or deployment tools (Preston Par. [0134]).
Regarding claim 7, Preston and Widenhouse disclose an interface joint according to claim 6 (demonstrated previously), and Widenhouse further discloses wherein the actuation mechanism comprises a guide element (shuttle 146) slidably mounted in a reciprocal manner with respect to the housing (see Figure 2), wherein the guide element is connected to a proximal end of the actuation rod (shuttle 146 proximal to actuation member 140), and wherein the second portion of the actuator arm is connected to the guide element by a drive arm (see annotated Figure 2 below).

    PNG
    media_image2.png
    480
    656
    media_image2.png
    Greyscale

Regarding claim 8, Preston and Widenhouse disclose an interface joint according to claim 7 (demonstrated previously), and Widenhouse further discloses wherein the housing comprises a track (spring 141) for constraining the guide element (shuttle 146) to be movable only in a longitudinal direction that is aligned with a direction in which the flexible shaft passes through the outlet (spring 141 allows shuttle 146 only to move in the distal direction, Par. [0043]).
Regarding claim 10, Preston and Widenhouse disclose an interface joint according to claim 6 (demonstrated previously), and Preston further discloses wherein the housing includes an internal watertight branched conduit (inner lumen 36) that provides a fluid flow path between the second inlet and the outlet (flow passageways 104 extend through inner lumen 36 as part of cable/outlet 2 and flow inlet 44, Par. [0105] and [0126]).
Regarding claim 11, examiner will be interpreting that it is based on claim 10 for examination purposes. Preston and Widenhouse disclose an interface joint according to claim 10 (demonstrated previously), and Preston further discloses wherein the branched conduit (inner lumen 36) has a first port (power lumen inlet 86, Figure 4d) adjacent to the first inlet (part of power input connector 14 and power inlet 46) for admitting the coaxial cable (coupler 72 admits coaxial cable through entry 88, Par. [0121]).
Regarding claim 13, Preston and Widenhouse disclose an interface joint according to claim 11 (demonstrated previously), and Widenhouse further discloses wherein the branched conduit defines a second port adjacent the actuation mechanism for admitting the actuation rod (elongate shaft 108 of handle 105 includes bore to carry actuator mechanism, Par. [0043]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Preston and Widenhouse, as applied to claim 6 above, in further view of Elmouelhi et al 2008 (US PGPub 2008/0269862).
Regarding claim 9, Preston and Widenhouse disclose an interface joint according to claim 6 (demonstrated previously), and Widenhouse further discloses wherein the actuator arm (lever arm 128) is connected to the housing at a pivot point (see annotated Figure 2), but shows that first and second portions (handle part of lever 128, extension 127, respectively) are relatively equidistant from the pivot point. 

    PNG
    media_image3.png
    480
    656
    media_image3.png
    Greyscale

Elmouelhi discloses a surgical instrument with a mechanical lever system with actuation rod 68 and lever arm 56 wherein the second portion (sliding block 80 connects actuator arm with actuation rod) is further from the pivot point than the first portion (handle portion 56A is equidistant if not farther apart depending on the current status of the actuation). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Preston/Widenhouse’s multi-lumen connector and fluid actuating mechanism with Elmouehli’s in order to improve ease of usage for the user (Par. [0026-0028]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Preston and Widenhouse, as applied to claim 11 above, in further view of Clement 2001 (US Patent No. 6,193,672).
Regarding claim 12, Preston and Widenhouse disclose an interface joint according to claim 11 (demonstrated previously), but both are silent to the passage being watertight. wherein the first port (electrical connector 66, 166) comprises a plug (seal 295) which defines a watertight passage for the coaxial cable (seal prevents liquids from escaping cannula 14 during use and maintains air-tight fit, Col. 5 lines 31-52). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Preston/Widenhouse’s multi-lumen connector and fluid actuating mechanism with Clement’s lavage plug in order to allow for safe connection from generator to wires which allows for safe electrocauterization (Col. 5 lines 31-52) in which Clement teaches that other connection types can be used between handle and instrument portions (Col. 12 lines 52-60).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Preston and Widenhouse, as applied to claim 13 above, in further view of Swoyer et al 2008 (US PGPub 2008/0262491).
Regarding claim 14, Preston and Widenhouse disclose an interface joint according to claim 13 (demonstrated previously), but both are silent to the second port comprising a plug. Swoyer discloses a device with a fluid actuating mechanism to allow energy and fluid flow to target tissue (Abstract), wherein the second port (fluid delivery portion 50) comprises a plug which defines a watertight passage for the actuation rod (seal formed between fluid delivery portion 50 of actuator 48, Par. [0059]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Preston/Widenhouse’s multi-lumen .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christoudias 2010 (US Patent No. 7,731,716) discloses adaptor 16, with outlet 17 leading to end effector 13, and inlets 19 (fluid) and 21 (energy), Figure 1, to eliminate instrument exchanges (Col. 1 lines 60-67) by adapting multifunctional cannula with any irrigation set (Col. 2 lines 33-35).
Kawano 2000 (US Patent No. 6,123,665) discloses an endoscope apparatus with operation section 12 interpreted as an interface connector between generator/fluid inputs and insertion section 13, including surgical instrument 18 with operation section 20 which is in operable connection with operating section 12 at insert socket 16 for all inputs to thus flow out one output (Figure 1), with a fluid injection needle 26 that protrudes or retracts in respect to sliding motion of slider 23 (Col. 4 lines 14-24). Kawano’s system can be used to improve surgery efficiency and surgical operability (Col. 2 lines 34-44 and Col. 5 lines 8-15).
Mayse et al 2014 (US Patent No. 8777943) discloses control module 210 which interacts between catheter 207, fluid supply 246, and power supply 248 (Figure 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794